Petitioner, John Davis, is confined in the county jail of Rogers county, on a charge of murder.
Bail has heretofore been fixed by the court at seven thousand five hundred ($7,500.00) dollars. The case has been tried twice since. Both trials resulted in the failure of the jury to reach a verdict. It is made to appear that in one of the trials the jury failed to agree as to the guilt of the accused, that is, as to whether he was guilty of murder or manslaughter, and that in the other the jury failed to agree as to the guilt of the accused of any crime. It further appears that the petitioner is in poor health, and has been confied in jail a long time, and that he can give bail in the sum of five thousand ($5,000.00) dollars, but that *Page 610 
he is unable to give bail in the sum of seven thousand five hundred ($7,500.00) dollars. The attorney general recommends that the bail be fixed at five thousand ($5,000.00) dollars.
The court is of opinion after hearing the argument of counsel, and giving due consideration to the facts presented, and the recommendation of the attorney general, that the bail should be reduced from the sum of seven thousand five hundred (7,500.00) dollars to five thousand ($5,000.00) dollars, conditioned as by law provided, to be approved by the court clerk of Rogers county, Oklahoma, and when this bail is so given and approved, the petitioner shall be released from custody by the sheriff of Rogers county.
It is so ordered.